      Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 1 of 11




                            Vivian Shevitz
                           Attorney at Law
                       46 Truesdale Lake Drive
                     South Salem, New York 10590
                             914-763 2122
                        vivian@shevitzlaw.com

                                        December 17, 2019

Hon. Richard J. Sullivan
United States Circuit Judge
40 Centre Street
New York, New York 10007


           Re: United States v. Tanaka 05cr621 – and 05cv5231
                Motion for reconsideration of 12/13/2019 Order (855)
                denying vacatur of substitute asset forfeiture
                concerning UK Pension account.

Dear Judge Sullivan:

      This is a motion for reconsideration of the Order denying vacatur of
the government request for additional substitute asset forfeiture. This
order was entered on the government’s motion filed only four days before
this Court, without waiting for objection or comment, adopted the
government’s proposed Order finding the asset forfeitable as a substitute
asset.

     The Court also challenged Gary Tanaka to file a request for CJA
counsel on his own. However, present counsel has reviewed the docket
and sees she appeared in this case for Gary Tanaka at a previous time.
If Your Honor refuses to appoint me, or another CJA lawyer for Mr.
Tanaka, I will represent him without current fee because he needs
representation. (If I must file a new notice of appearance, I will do so).

      In response to the objection that this Court entered a substitute
asset forfeiture order without giving defendants the requisite notice and
                                    1
      Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 2 of 11




an opportunity to respond, this Court writes that Vivian Shevitz
“point[ed] to no authority that requires Defendants to be heard in such
matters.”

      I did not think it necessary to point to the Sixth Amendment,1 but
I now do so. I also refer to Luis v. United States, 578 U.S. ___, 136 S. Ct.
108 (2016) (also discussing grounds for forfeiture, including tracing
requirements). Before a defendant is stripped of his assets in a criminal
case by an in personam judgment -- the premise of the substitute asset
forfeiture request by the government -- he is entitled to counsel.

      Rule 32.2, further, states that an ancillary proceeding involving
third party claims is “not part of the sentencing.” However, determining
whether property – untainted property -- is subject to substitute asset
forfeiture is part of the sentencing as to defendants. The Constitution
and rules do not allow cutting off defendants’ rights to property before
the sentencing requisites are met.

      Since after an asset if forfeited under substitute asset provisions or
forfeiture orders, a defendant cannot be a claimant, the only chance of a
criminal defendant to oppose a substitute asset order is before it is
entered. Here, the government's affirmation consists of conclusory
statements as to ownership and as to unavailability of other assets. It is
insufficient and in any event, the defendants should have an opportunity
to dispute forfeiture before forfeiture is entered.

     The Court also cited (with a “cf.” designation) a summary order,
United States v. Rosario, 111 F.3d 124 (2d Cir. 1997). It is highly

1“In all criminal prosecutions, the accused shall enjoy the right to a
speedy and public trial, by an impartial jury of the State and district
wherein the crime shall have been committed, which district shall have
been previously ascertained by law, and to be informed of the nature and
cause of the accusation; to be confronted with the witnesses against him;
to have compulsory process for obtaining witnesses in his favor, and to
have the Assistance of Counsel for his defence.”

     The policy of the Federal Defenders cannot change this.
                                   2
       Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 3 of 11




unlikely that the Second Circuit (or any court) would do away with the
right to counsel or to be heard, in an unpublished summary order. And
the Court in fact did not so hold.

      In Rosario, the Court wrote one paragraph on the substitute asset
forfeiture issue before the Court:
      With respect to appellant Rivera's argument that the district
      court's order forfeiting his substitute assets denied him his
      alleged right to a hearing so that he may contest that the
      seized assets were drug-tainted [emphasis added], we find
      that there is no requirement under 21 U.S.C. § 853(p) that the
      government demonstrate that substitute assets are traceable
      to criminal activity. The value of the assets became forfeited
      when appellant pled guilty to the criminal forfeiture count.
      The purpose of § 853(p) is to substitute non-tainted assets for
      tainted assets that are not able to be located for forfeiture. …
      [T]he district court properly determined that appellant was
      not entitled to a hearing on an issue the statute does not
      present.

The sole ground on which defendants sought a hearing in Rosario was
thus the claim the seized assets could not be taken as substitute assets if
they were not “drug-tainted.” That is not the claim in this case.

      Rosario does not and cannot mean that there is never a basis to
challenge a motion for substitute asset forfeiture. The substitute asset
forfeiture statute in fact sets out requisites for substitute asset forfeiture,
which the government did not and cannot demonstrate. Rule 32.2,
entitled “Criminal Forfeiture,” provides that the government must make
showings before it can take substitute assets:

      (e) Subsequently Located Property; Substitute Property.

      (1) In General. on the government's motion, the court may at
      any time enter an order of forfeiture or amend an existing
      order of forfeiture to include property that:

                                      3
         Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 4 of 11




     (A) is subject to forfeiture under an existing order of forfeiture
     but was located and identified after that order was entered;
     or

     (B) is substitute property that qualifies for forfeiture under an
     applicable statute.

     (2) Procedure. If the government shows that the property is
     subject to forfeiture under Rule 32.2(e)(1), the court must:

     (A) enter an order forfeiting that property, or amend an
     existing preliminary or final order to include it;
Further, 21 USC 853 (p) requires that the government demonstrate that
the “property” sought to be forfeited as substitute assets actually belongs
to the defendant2 (and that it demonstrate its right to hold and control
the asset to subject it to substitute asset forfeiture).


     2   (p) Forfeiture of substitute property

     (1) In general Paragraph (2) of this subsection shall apply, if
     any property described in subsection (a), as a result of any act
     or omission of the defendant—
     (A) cannot be located upon the exercise of due diligence;
     (B) has been transferred or sold to, or deposited with, a third
     party;
     (C) has been placed beyond the jurisdiction of the court;
     (D) has been substantially diminished in value; or
     (E) has been commingled with other property which cannot be
     divided without difficulty.

     (2) Substitute property
     In any case described in any of subparagraphs (A) through (E)
     of paragraph (1), the court shall order the forfeiture of any
     other property of the defendant, up to the value of any
     property described in subparagraphs (A) through (E) of
     paragraph (1), as applicable.

                                       4
      Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 5 of 11




     The government failed to make any such showings.

      As to the requisites of Rule 32.2, the UK Pension Fund is not
‘subsequently-located” property. Unlike the Luis case, which dealt with
a statute (18 USC 1345) by which other property could be forfeited in a
health care fraud case, there is no other statute that would (or would
have) rendered the UK Pension forfeitable as a separate asset.

      The forfeiture order itself did not provide for forfeiture of the UK
Pension account, nor could it. The government did not include it in the
forfeiture. It is not the property of the defendants.

     Nor does the government have title. The only document or order by
which the government could take title, is DOC 463 in 05cr621, the
substitute asset forfeiture order of November 9, 2010. It was vacated by
the Court of Appeals in 2013.

      AUSA Sharon Cohen Levin, then Chief of Forfeiture, had spoken
about the possibility that the Substitute Asset forfeiture order could be
vacated when discussing with Judge Swain, then presiding over the SEC
case, how the government would pay all investors with forfeited funds,
after a final order of forfeiture were to be entered. SEC v. Amerindo
(DOC 168, 9/23/2011 conference, 05cv5231).

      Levin said then that, as a matter of property law, if the Order were
to be vacated, the property would revert to the defendants (or in this case,
the owner). Id. DOC 168, p.12,        (AUSA Levin also explained that, if
there were a final forfeiture, the government would give forfeited funds
to the investors and satisfy restitution and pay non-“victims” as well (Tr.
5-6, 9/23/2011; p. 9 (discussing government’s use-of-forfeited-funds-to-
pay-all-Amerindo clients); p.10 (explaining that “[w]hen money is
forfeited [pursuant to a final forfeiture order] it becomes property of the
United States and under the forfeiture statute which is 28 U.S.C. Section
853, the Attorney General has a discretion to do certain things with
forfeited property, and one of the things that the Attorney General has
authority to do is he has the authority to remit it or to restore it to crime
victims”; p.10 (explaining that the US Attorney had all the Amerindo
                                     5
        Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 6 of 11




records, having done a search in the UK, “my office has most of the
records”.)

     Ms. Levin further explained the property interests that allowed the
government to take any asset, explaining that until there was a “final
order” of forfeiture, the US did not have title or authority of manage any
such asset.3 She said that “until” a final order of forfeiture, the
government did not have authority to take possession of the assets.” (Tr.
17).

      Since there was never any final order of forfeiture based on the 2010
forfeiture and the 2010 substitute asset forfeiture order and forfeiture
order were vacated, the U.S. did not and does not have authority to hold
the UK Pension assets. As a matter of property/forfeiture law, once the
forfeiture order was vacated, “the defendants would get [should have
gotten] their money or property back.” (Tr.12).

     Given these the forfeiture order was vacated, the UK Pension
account (and the other accounts, improperly held) should have been


3   AUSA Levin stated:
        What happened here was that we obtained a substitute asset
        order. The court -- Judge Sullivan issued a money judgment
        for $54 million and additional assets that we’ve had
        restrained and we asked Judge Sullivan -- we applied an
        application to get a substitute asset order to order them
        forfeited. Judge Sullivan entered that forfeiture order
        forfeiting the defendant’s interest in the property but that left
        open the issue of third parties.
              So third parties had an opportunity to file a petition and
        that period has expired and we’re prepared to go in and
        submit a final order of forfeiture and when we get that final
        order of forfeiture when Judge Sullivan issues it, the United
        States will have title to the property, will take possession of
        the property and will be, you know, have the authority to
        liquidate it or to do what is appropriate with respect to that.

                                       6
      Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 7 of 11




released long ago. Luis and Due Process require it. See also Hausler v.
JP Morgan Chase, 770 F.3d 207 (2d Cir. 2014) (dissecting forfeiture /
seizure / attachment request by looking at actual property interests, and
dismissing attachment). There is no basis to hold the UK property – an
attachment – while the government conjures up ways to take it.

      There are other defects in the government’s substitute asset
forfeiture request. If the government thought it should have this asset,
it should have included it in the first of this series of motions for
substitute asset forfeiture. Serial substitute asset forfeiture motions for
property that was not “subsequently located” is harassment.

      Moreover, it cannot be determined in an ancillary proceeding
whether the property is subject to forfeiture or how much of it. As has
been litigated since 2011 -- when the UK Pension entity and its
administrators began to beg the government and this Court to release
the frozen account, to limit the waste of that asset and allow it to comply
with UK Pension laws, which was necessary after the bankruptcy
procedings of Amerindo UK – this is a duly authorized, duly created UK
Pension subject to the pension laws of the UK, not the United States. It
is a stand-alone account, never externally funded, never commingled,
and is owned and should be administered/managed by its owner, the UK
Pension Scheme entity, which has been excluded from managing or
deriving the benefit of this property since it was wrongfully frozen in
2005. (See Luis, supra, which formalized the rule that substitute assets
could not be seized or held prior to a forfeiture order that applies to that
asset).

       Further, the government has not shown that the forfeiture order
has not been satisfied already. Although defendants were excluded from
the process while the Court put these workings under the SEC
receivership, the government has indicated that over $62 million was
already paid out to all the Amerindo clients (arbitrarily, and in excess of
their final client statements) and others (including receivership fees, etc),
using the funds frozen since 2005.        The forfeiture / personal money
judgment orders called for some $20 million in forfeiture (under a joint
and several theory). The debt has been paid.


                                     7
      Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 8 of 11




      The payment of over $62 million of investment funds certainly was
not merely restitution, because the amount exceeds the sum of restitution
to “victims”, which pertained to only the witnesses who testified at trial.
The original 2010 substitute asset forfeiture order (DOC 463) specifically
stated that “the substitute assets” – which included all of the accounts
that the Receiver and Court have used to pay all the Amerindo clients
and the Receiver – “shall be applied towards the Money Judgments
entered against the defendants.” Thus, the personal money judgment
has been paid off.

      Together with the (unlawful) taking of defendants’ substantial
Amerindo US investment management firm (see DOC 48, 05cv5231,
exonerating Amerindo US (estimated at $50 million)), the amount
defendants have lost to “forfeiture” is staggering. Especially so given
that (through Your Honor had stated he did not believe it) there were
sufficient assets to pay everyone.

     There has been no financial loss. Any further taking of defendants’
assets would further implicate the Eighth Amendment.

      There are further international and Due Process aspects.           As
AUSA Litt wrote before sentencing in 2010, “there is considerable
additional uncertainty associated with the defendants' estimated $6
million share in a retirement trust because it is subject to the laws of UK
retirement trusts” and would have to be litigated in the UK to take/ deal
with that asset.

      In 2013, this Court attempted to transfer management of the frozen
assets to the Receiver in the “parallel” SEC civil case. It did so based on
the fact that those frozen assets were frozen “substitute assets”, held
pursuant to the 2010 forfeiture orders.

      Later in 2013, the Second Circuit vacated all the forfeiture orders.

     There was then no legal basis for the government to hold any assets,
and surely it should not have continued to hold untainted assets, which
defendants continually claimed so that they could use them to defend
against the government actions. See Luis, supra.
                                    8
      Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 9 of 11




      Nonetheless, the Court allowed the Receiver and SEC (with the
AUSA’s approval, to hold the assets qua Receivership – though there has
never been a basis on which the property right was properly placed in the
receivership.

      In 2011-12, the assets “transitioned” from the criminal case, qua
substitute assets, to the SEC case, qua receivership assets based on their
characterization as “substitute assets” in the criminal case. When the
criminal case substitute-asset-restraint was necessarily lifted by virtue
of the Second Circuit’s vacatur of the “substitute asset forfeiture
restraint”, the property interest reverted to the defendants, or as in the
case of the UK Pension Fund, to the Owner.

      The government – and the Court -- have wanted the defendants to
be stripped of their lifelong security even after learning that, contrary to
the original understanding of the offense conduct, defendants had not
stolen money. But wanting to bankrupt defendants, does not provide a
basis to take their foreign untainted pension money, much less to do so
in this U.S. Court.

      The Receiver understood that, even if the US wanted to take
everything, including defendants’ eventual beneficial interests in the UK
pension asset, still, in his effort to satisfy the government (AUSA and
SEC) and the Court’s desire to bankrupt the defendants, he had to go to
the UK to have a court ascertain, in a liquidation proceeding, everyone’s
right, title, and interest (if any) in the UK Pension account. By Motion
dated 8/20/2015 (DOC 562), the Receiver explained to this Court that
“one of the Defendant companies, Amerindo Advisors (UK) Ltd.
(“Amerindo UK”), established the Amerindo Advisors (UK) Ltd. Ret.
Benefits Scheme (the “Pension Scheme”) for the benefit of certain
employees of Amerindo UK.” The Receiver wrote that he had been in
touch with the administrators and attorney in the UK “since the
inception of the Receiver’s appointment requesting the liquidation of the
Pension Scheme.”

     The Receiver wrote that he was advised that “under English law,
the beneficiaries” of the “Pension Scheme” “cannot receive distributions
                                     9
      Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 10 of 11




unless and until the Pension Scheme is liquidated.” The Receiver wanted
to see if there were any “clawbacks”. (The UK government, however,
which also investigated Amerindo UK after the US government forced
this case upon the UK, and found the Scheme compliant and that the
company should not be subjected to sanctions.)

      Nor is the owner of the property subject to the desires of the United
States government to superimpose punishment. The Amerindo Advisors
(UK) Limited Retirement Benefits Scheme is a separate legal entity from
the employer (Amerindo UK) or its members. Huw Davies, then the
administrator, explained this in a 2011 letter to Judge Swain, and
explained that JP Morgan had obstructed the entity from having the
wherewithal to wind up the scheme. Davies explained there are
“legislative consequences for such schemes in the event of insolvency of
the sponsoring employer. UK Pension legislation “directs that the
Scheme be wound up” and each member issued with an individual
arrangement, in the UK, and pursuant to its laws.

     Mr. Davies wrote: “Since the liquidation of the sponsoring employer
Amerindo Advisers (UK) Limited in 2005 we have been trying without
success to wind up the Scheme as required under UK Pension legislation.

      Davies also explained that the two beneficiaries who are not
defendants -- and the defendants, through their UK entity -- “have had
control of their retirement benefits denied to them for almost 7 years.” It
is safe to say that the pension funds “are significantly disadvantaged by
having lost the benefit of any active fund management since 2005.”

     That letter was written in 2011. It is now 8 years later. Thus the
value of the fund has been further sapped since management rights have
been unfairly taken from the owner.

      In 2013, Mr. Davies filed a claim to the entire Amerindo UK Ltd.
Retirement Benefit Account in the SEC receivership. (DOC 359-8,
05cv5231) It was ignored, even after the Court of Appeals vacated any
legal basis to restrain this account (i.e., the 2010 substitute asset
forfeiture order. When there was no further basis for restraint, this
account should have been released. See Luis, supra. Continuing to hold
                                    10
      Case 1:05-cr-00621-RJS Document 858 Filed 12/17/19 Page 11 of 11




it today, continues to violate my clients’ constitutional rights to be able
to use the value of the assets to fund defense counsel and to live, as well
as the rights of the UK account owner.

       In 2015, though this Court wrote that the UK Pension scheme was
not a receivership asset (see 8/14/2015 order 561), nonetheless, instead of
releasing the asset, the Court signed an order sought by the Receiver in
the civil case, asking permission to retain Withers LLP “to serve `as
solicitors in connection with the liquidation of the Amerindo Advisors
(UK) Ltd. Ret. Benefits Scheme.”          (Order, DOC 563, 8/21/2015,
05cv5231). James Stableford, who is one of the four managing trustees
of that pension scheme, and a UK resident, intervened. He objected.
(DOC 570, 572).

     On September 25, 2015 (DOC 579, 05cv5231), the Receiver
withdrew his application to retain UK counsel. He stated that he was
advised “that under U.K. Pension law there can be no distributions to
plan participants absent closure of the plan.” (Letter, n.1).

     It is clear that the winding of the UK Pension Scheme is not
something that can, or should, be done in the United States. This is a
matter of UK law and UK process.

      Indeed, the owner of the UK Pension Fund, a UK entity, was
apparently not served with notice of the government’s “substitute asset
forfeiture” request in this case. If the US, or the Mayers, want to take
defendants’ interests, they have to go to the UK courts and await
distributions to the defendants before there is anything to attach. There
is no property belonging to defendants to attach.
            __________

     The Court should vacate the substitute asset forfeiture order.
There is no proper basis for the order. At least there should be briefing
before evaluating or granting the government’s motion.

                                         Very truly yours,
                                         /s/
                                         Vivian Shevitz
                                    11
